EXHIBIT 10.3.1

First Amendment of Agreement for Livestock

This First Amendment of Agreement for Livestock (this “Amendment”) is made and
entered into as of September 26, 2016, with respect to the Agreement for
Livestock dated August 24, 2016 by and between Capstone Financial Group, Inc.
and [***][1] (the “Agreement”).

1.                  The first paragraph of Section 1 of the Agreement is hereby
amended to read in full as follows:

“Seller agrees to sell and deliver to Buyer under the terms and conditions of
this Agreement, and Buyer agrees to buy from Seller under the terms and
conditions of this Agreement, on the 15th day of each calendar month (or on such
other day or days on or around such 15th day of the month, as may be agreed upon
by the parties) from September 2016 through June 2017, inclusive, a number of
cwt of cattle which is at least 716,500 cwt and no more than 2,400,300 cwt, and
a number of cwt of sheep which is at least 248,000 cwt and no more than 744,100
cwt – with the aggregate total cwt of cattle in all Shipments combined not
exceeding 10,389,250 and the aggregate total cwt of sheep in all Shipments
combined not exceeding 3,142,600. The parties agree to reasonably accommodate
each other with regard to the exact day or days of delivery, and Seller agrees
to use reasonable commercial efforts to give Buyer at least seven days’ notice
of Seller’s intended actual day or days of delivery (if not the 15th of the
month) and of the approximate cwt of cattle and the approximate cwt of sheep
which Seller proposes to deliver on such day or days (which shall be within the
ranges stated in the previous sentence). A hundredweight (“cwt”) is understood
to mean 100 pounds of livestock.”

2.                  The parties acknowledge that the initial Shipment has been
delayed for a number of days past September 15, 2016, and the parties
acknowledge that they have a satisfactory understanding as to the intended
actual day or days of delivery and of the approximate cwt of cattle and the
approximate cwt of sheep which Seller proposes to deliver on such day or days,
for the “September 15, 2016” Shipment.

 

3.            Section 8 of the Agreement is hereby amended to read in full as
follows:

“Any notice, report, request, approval or consent required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
sufficiently given if delivered in person to [***] (if to Buyer) or to 8600
Transit Road, East Amherst, New York 14051, USA, attention: Darin Pastor, Chief
Executive Officer (if to Seller) or if emailed to [***] (if to Buyer) or to
dpastor@capstonefg.com (if to Seller). Either party may change its address or
email address for all future notices, reports, requests, approvals and consents
by giving, pursuant to this Section 8, written notice of such change of address
or email address.”

4.            Except as otherwise expressly set forth in this Amendment, the
Agreement remains unchanged and in full force and effect.

IN WITNESS WHEREOF, the parties have set their hands to this First Amendment of
Agreement for Livestock as of the day and year first above written.

 

CAPSTONE FINANCIAL GROUP, INC.

 

By: /s/ Darin Pastor

Name: Darin Pastor

Title: Chief Executive Officer

Date: 9/25/16

 

--------------------------------------------------------------------------------

[1] CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH A
SERIES OF ASTERISKS [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

 

[***]2

By: /s/ [***]

Name: [***]

Title: Managing Director

Date: 25/9/16

--------------------------------------------------------------------------------

2 CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH A
SERIES OF ASTERISKS [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

 